DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 12-21 are pending in this application.
Claims 1, 4, 8-10, and 12-15 are amended.
Claims 19-21 is newly added.
Claims 1-10 and 12-21 are presented for examination. 


Response to Amendments

Applicant’s arguments and amendments, filed on 30 July 2020, with respect to the objection of claims 1 and 15 have been fully considered, and are withdrawn.


Claim Interpretation
Regarding the term “weight”, the applicant’s specification uses the term “weight” as the term for decision between two taxiing paths to determine between two or more paths due to travel time, distance, or wear and tear on the aircraft. The examiner is interpreting the term interchangeably as the penalty value, probability, or likelihood that an aircraft will take a suggested path based on a specific attribute such as airport data, time and length.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Depape et al. (U.S. Publication No. 2017/0004715) in view of Schwindt (US Patent No. 10,535,276 B2).
Regarding Claim 1, Depape teaches a method for automatically predicting a surface trajectory path of an aircraft (Depape: Para. 0017; taxing path optimization system automatically generates the taxi route for the an aircraft based on positional information reads on automatically predicting a surface movement path of an aircraft), comprising: collecting historical aircraft trajectory data from an empirical aircraft path database (Depape: Para. 0014; positional information representing parking stands, deicing areas, landscape, buildings, airports, runways, taxiways, terminal gates, obstacles, approach profiles, flight paths, and the like is collected or compiled from various sources, such as satellites, internet applications, and airport databases reads on collecting historical aircraft trajectory data from an empirical aircraft path database); mapping aircraft surface trajectory paths for a designated airport based on the historical aircraft trajectory data and map data for the designated airport (Depape: Para. 0020; the taxi route represents an on-ground trajectory of an airport during taxiing operations which includes a flow graph of the airport and the database representing a description of all potential taxi ground trajectories for the aircraft based on previous 
Depape doesn’t explicitly teach assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
However Schwindt, in the same field of endeavor, incorporated into Depape teaches assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport, wherein the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations. 
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the departure and destination (Depape: Para. 0089). The system determines a penalty value based on a combination of several predetermined criteria (Depape: Para. 0102) computes penalty values for each curve and selects a route having the lowest penalty value (Depape: Para. 0101). The computed penalty value to be equivalent to the assigned weight for a given segment or combination of segments which creates a route.
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on weighting each potential path for time to destination. Depape’s operation time consideration is similar to Schwindt’s decrease time to destination which means a predetermined criteria of Depape’s system would include Schwindt’s time to destination. Schwindt’s historical time data to prevent traffic jams supplemented by current data reads on the applicant’s “time periods for historic traffic congestion and current condition data.”  

In the following limitation, Depape teaches wherein the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria); generating a graphical display of the aircraft trajectory paths for the designated airport (Depape: Para. 0040, Fig. 1; taxi path is displayed on a conformal display for guidance purposes, for example, in a Head-up Display reads on generating a graphical display; compute an aircraft taxi path using a display of taxi routes on top of various airport layouts reads on aircraft trajectory paths for the designated airport); generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport (Depape: Para. 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node), wherein the most probable terminal area and entry node are identified based on a respective assigned weight of the aircraft surface trajectory path (Depape: Para. 0078, 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node; selects one of the solutions based on a set of predetermined criteria).
periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
Regarding Claim 2, Depape teaches the method of Claim 1, where the empirical aircraft path database is located on board the aircraft (Depape: Para. 0013; an improved Airport Graph Database (AGDB) reads on empirical aircraft path database; the present AGDB is a description of an airport flow graph, and is designed to take up minimal space in memory such that it can be readily embedded in different applications, such as avionics systems in an aircraft reads on is located on board the aircraft).
Regarding Claim 3, Depape teaches the method of Claim 1, where the empirical aircraft path database comprises automatic dependent surveillance-broadcast (ADS-B) data from a third-party source (Depape: Para. 0047, Fig. 1; the aircraft positioning management system utilizes an Automatic Dependence Surveillance Broadcast Data (ADS-B IN) reads on automatic dependent surveillance-broadcast (ADS-B) data; position data is used in an augmented algorithm to consolidate the 
Regarding Claim 4, Depape teaches the method of Claim 1, where the mapped aircraft surface trajectory paths comprise a series of points with corresponding geographic locations (Depape: Para. 0054, 0055; geometrical description of possible trajectories of the aircraft on the ground, and has points i.e., geo-referenced points and curves i.e., mathematical lines defined by a set of points reads on the mapped aircraft trajectory paths comprise a series of points with corresponding geographic locations).
Regarding Claim 5, Depape teaches the method of Claim 1, where the map data for the designated airport is retrieved from an airport map database (Depape: Para. 0060, Fig. 3; present AGDB is to display a taxi route, which is display-independent, and thus various background maps can be used for simultaneous display, e.g., in conjunction with an Airport Mapping Database (AMDB) reads on the map data for the designated airport is retrieved from an airport map database).
Regarding Claim 6, Depape teaches the method of Claim 5, where the airport map database is stored on board the aircraft (Depape: Para. 0013; present AGDB is a description of an airport flow graph, and is designed to take up minimal space in memory such that it can be readily embedded in different applications, such as avionics systems in an aircraft reads on airport map database is stored on board the aircraft).
Regarding Claim 7, Depape teaches the method of Claim 1, where the empirical aircraft path database is stored a remote server located off board the aircraft (Depape: Para. 0014; information is stored in either onsite or remote databases 
Regarding Claim 8, Depape teaches the method of Claim 7, where the empirical aircraft path database is updated with the mapped aircraft surface  trajectory paths of the aircraft (Depape: Para. 0050; present AGDB is utilized for displaying the taxi path update based on the GNSS positional information, the augmentation of the GNSS position, and the correlation of the topology of the airport layout reads on empirical aircraft path database is updated with the mapped aircraft trajectory paths of the aircraft).
Regarding Claim 9, Depape teaches the method of Claim 7, where the empirical aircraft path database is updated with the assigned weights for the aircraft surface trajectory paths (Depape: Para. 0006, 0016, 0050, 0101; taxi path updates are provided based on GNSS positions related to the airport elements and the aircraft in real time reads on empirical aircraft path database is updated; Elements are defined as taxiways, runways, parking areas, stands, buildings, roads, obstacles, and the like; airport graph database displays an updated taxi path based on the GNSS positional information; computes a penalty value reads on assigned weights).
Regarding Claim 10, Depape teaches the method of Claim 1, where the graphical display of aircraft surface trajectory paths is continuously updated (Depape: Fig. 1 and 10; generate the optimized taxi path display reads on graphical display; exhaustive potential trajectories reads on aircraft trajectory paths; update representation reads on continuously updated).
 the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for most recent data available (Depape: Para. 0101, 0118; the system searches for a path with the smallest time to travel through the taxi route; computes a penalty value reads on assigned weights)
Regarding Claim 13, Depape teaches the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for the shortest length aircraft surface trajectory path available (Depape: Para. 0078, 0101, 0118; the system searches for a path with the smallest taxi route length; computes a penalty value reads on assigned weights).
Regarding Claim 14, Depape teaches the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for the quickest aircraft surface trajectory path available (Depape: Para. 0101, 0118; the system searches for a path with the smallest time and smallest taxi route length to travel through the taxi route reads on weights assigned for the aircraft trajectory paths are greater for the quickest aircraft trajectory path available; computes a penalty value reads on assigned weights).
Regarding Claim 15, Depape teaches a system for automatically predicting a surface trajectory path of an aircraft (Depape: Para. 0017; taxing path optimization system automatically generates the taxi route for an aircraft based on positional information reads on automatically predicting a surface movement path of an aircraft), comprising: an empirical aircraft path database located off board the aircraft that provides historical aircraft trajectory data to the aircraft through a data communications link (Depape: Para. 0013, 0014, 0043; airport graph database can be based in on-ground applications reads on located off board the aircraft; information including airports, runways, taxiways, terminal gates and flight paths are collected from information stored on databases reads on empirical aircraft path database; routes are sent directly from the airport to the aircraft via datalink communication service reads on provides historical aircraft trajectory data to the aircraft through a data communications link).
Depape doesn’t explicitly teach a surface trajectory predicting application loaded on an electronic device on board the aircraft that receives the historical aircraft trajectory data and maps multiple surface trajectory paths and assigns a probability weighting to each surface trajectory path based on categorized time periods for anticipated traffic congestion and current condition data for a designated airport. 
However Schwindt, in the same field of endeavor, teaches a surface trajectory predicting application loaded on an electronic device on board the aircraft that receives the historical aircraft trajectory data and maps multiple surface trajectory paths and assigns a probability weighting to each surface trajectory path based on categorized time periods for anticipated traffic congestion and current condition data for a designated airport. 
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the 
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based on current condition data for a designated airport. The system includes a large corpus of airplane landing, taxiing, and airport navigation information retained in a database that generates paths (Schwindt: Col. 7 Lines 16-27, 34-38). The database is supplemented by the current data of the airport (Schwindt: Col. 7 Lines 34-38) which is a database containing historical traffic congestion supplemented by current condition data. Therefore, the paths created are based on historical and current data. Complied delays, obstructions, emergency situations to calculated a specified time to avoid traffic jams along the taxiways to minimize travel time and stops during the route from the taxiway to the terminal area (Schwindt: Col. 5 Lines 42-56, Col. 7 Lines 16-27). 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on 
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
In the following limitation, Depape teaches wherein the probability weighting for each surface trajectory path represents a likelihood of the aircraft being assigned to that surface trajectory path (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria); and a graphical display unit that displays each of the surface trajectory paths along with a table that identifies the most probable terminal area and entry node for the aircraft (Depape: Para. 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node), wherein the most probable terminal area and entry node are identified based on the assigned weight of the surface trajectory path (Depape: Para. 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node).
wherein the table and the assigned probability weightings of the surface trajectory paths are periodically updated to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches wherein the table and the assigned probability weightings of the surface trajectory paths are periodically updated to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
Regarding Claim 17, Depape teaches the system of Claim 15, where the electronic device is a portable electronic device (PED) (Depape: Para. 0049; COTS tablet reads on a portable electronic device (PED)).
Regarding Claim 19, Depape teaches the system of Claim 15, where the probability weightings assigned for the surface trajectory paths are greater for the shortest length surface trajectory path available (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria; predetermined criteria include at least one of a shortest length).
Regarding Claim 20, Depape teaches the system of Claim 15, where the probability weightings assigned for the surface trajectory paths are greater for the quickest surface trajectory path available (Depape: Para. 0118; the system searches for a path with the smallest time and smallest taxi route length to travel .
Regarding Claim 21, Depape teaches a system or automatically predicting a surface trajectory path of an aircraft, comprising: a memory, the memory storing one or more software modules; and one or more processors configured to execute the one or more software modules (Depape: Para. 0039; processor and/or memory that executes one or more software or firmware programs), that when executed perform a method including: collecting historical aircraft trajectory data from an empirical aircraft path database (Depape: Para. 0014; positional information representing parking stands, deicing areas, landscape, buildings, airports, runways, taxiways, terminal gates, obstacles, approach profiles, flight paths, and the like is collected or compiled from various sources, such as satellites, internet applications, and airport databases reads on collecting historical aircraft trajectory data from an empirical aircraft path database); mapping aircraft surface trajectory paths for a designated airport based on the historical aircraft trajectory data and map data for the designated airport (Depape: Para. 0020; the taxi route represents an on-ground trajectory of an airport during taxiing operations which includes a flow graph of the airport and the database representing a description of all potential taxi ground trajectories for the aircraft based on previous stored information in the database reads on historical aircraft trajectory data and map data for the designated airport).
Depape doesn’t explicitly teach assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the departure and destination (Depape: Para. 0089). The system determines a penalty value based on a combination of several predetermined criteria (Depape: Para. 0102) computes penalty values for each curve and selects a route having the lowest penalty value (Depape: Para. 0101). The computed penalty value to be equivalent to the assigned weight for a given segment or combination of segments which creates a route.
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based on current condition data for a designated airport. The system includes a large corpus of airplane landing, taxiing, and airport navigation information retained in a database that generates paths (Schwindt: Col. 7 Lines 16-27, 34-38). The database is supplemented by the current data of the airport (Schwindt: Col. 7 Lines 34-38) which is a database containing historical traffic congestion supplemented by current condition data. Therefore, the paths created are based on historical and current data. Complied delays, obstructions, emergency situations to calculated a specified time to avoid traffic jams 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on weighting each potential path for time to destination. Depape’s operation time consideration is similar to Schwindt’s decrease time to destination which means a predetermined criteria of Depape’s system would include Schwindt’s time to destination. Schwindt’s historical time data to prevent traffic jams supplemented by current data reads on the applicant’s “time periods for historic traffic congestion and current condition data.”  
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
In the following limitation, Depape teaches wherein the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria); generating a graphical display of the aircraft trajectory paths for the designated airport (Depape: Para. 0040, Fig. 1; taxi path is displayed on a conformal display for guidance purposes, for example, in a ;-6-Application No.: 15/878,521 Attorney Docket No.: 00194-0360-00000generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport, wherein the most probable terminal area and entry node are identified based on a respective assigned weight of the aircraft surface trajectory path (Depape: Para. 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node).
Depape doesn’t explicitly teach periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Depape et al. (U.S. Publication No. 2017/0004715) in view of Schwindt (US Patent No. 10,535,276 B2) and in further view of Feyereisen et al. (U.S. Patent No. 8,280,618).
Regarding Claim 16, Depape and Schwindt don’t explicitly teach where the electronic device is a flight management system (FMS).
However Feyereisen, in the same field of endeavor, teaches where the electronic device is a flight management system (FMS) (Feyereisen: Col. 3 Lines 35-44, Fig. 1; flight management system reads on flight management system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape and Schwindt to incorporate Feyereisen in order to display the possible taxi paths on the display device (Feyereisen: Col. 10 Lines 19-37).
Regarding Claim 18, Depape and Schwindt don’t explicitly teach where the PED is an electronic flight bag (EFB).
However Feyereisen, in the same field of endeavor, teaches where the PED is an electronic flight bag (EFB) (Feyereisen: Col. 3 Lines 57-63, Fig. 1; electronic flight bag reads on PED).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape and Schwindt to incorporate Feyereisen in order to display the possible taxi paths on the display device (Feyereisen: Col. 10 Lines 19-37).


In the alternative, Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Depape et al. (U.S. Publication No. 2017/0004715) in view of Schwindt (US Patent No. 10,535,276 B2) and in further view of Feyereisen et al. (U.S. Patent No. 8,280,618).
Regarding Claim 1, Depape teaches a method for automatically predicting a surface trajectory path of an aircraft (Depape: Para. 0017; taxing path optimization system automatically generates the taxi route for the an aircraft based on positional information reads on automatically predicting a surface movement path of an aircraft), comprising: collecting historical aircraft trajectory data from an empirical aircraft path database (Depape: Para. 0014; positional information representing parking stands, deicing areas, landscape, buildings, airports, runways, taxiways, terminal gates, obstacles, approach profiles, flight paths, and the like is collected or compiled from various sources, such as satellites, internet applications, and airport databases reads on collecting historical aircraft trajectory data from an empirical aircraft path database); mapping aircraft surface trajectory paths for a designated airport based on the historical aircraft trajectory data and map data for the designated airport (Depape: Para. 0020; the taxi route represents an on-ground trajectory of an airport during taxiing operations which includes a flow graph of the airport and the database representing a description of all potential taxi ground trajectories for the aircraft based on previous stored information in the database reads on historical aircraft trajectory data and map data for the designated airport).  
assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
However Schwindt, in the same field of endeavor, incorporated into Depape teaches assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the departure and destination (Depape: Para. 0089). The system determines a penalty value based on a combination of several predetermined criteria (Depape: Para. 0102) computes penalty values for each curve and selects a route having the lowest penalty value (Depape: Para. 0101). The computed penalty value to be equivalent to the assigned weight for a given segment or combination of segments which creates a route.
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based on current condition data for a designated airport. The system includes a large corpus of airplane landing, taxiing, and airport navigation information retained in a database that generates paths (Schwindt: Col. 7 Lines 16-27, 34-38). The database is supplemented by the current data of the airport (Schwindt: Col. 7 Lines 34-38) which is a database 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on weighting each potential path for time to destination. Depape’s operation time consideration is similar to Schwindt’s decrease time to destination which means a predetermined criteria of Depape’s system would include Schwindt’s time to destination. Schwindt’s historical time data to prevent traffic jams supplemented by current data reads on the applicant’s “time periods for historic traffic congestion and current condition data.”  
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
In the following limitation, Depape teaches wherein the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations (Depape: Para. 0078; selects one of ; generating a graphical display of the aircraft trajectory paths for the designated airport (Depape: Para. 0040, Fig. 1; taxi path is displayed on a conformal display for guidance purposes, for example, in a Head-up Display reads on generating a graphical display; compute an aircraft taxi path using a display of taxi routes on top of various airport layouts reads on aircraft trajectory paths for the designated airport).
Depape and Schwindt don’t explicitly teach generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport.
However Feyereisen, in the same field of endeavor, teaches generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport (Feyereisen: Col. 10 Lines 19-37, Col. 12 Lines 26-39, 55-60, Fig. 1, Fig. 3, Fig. 4; the display system displays a list showing terminals comprising a graphical representation of the possible taxi paths for the aircraft reads on generating a table; graphically indicate next possible taxi paths on the display device, for example, by rendering the taxi paths of the next possible taxi paths using a first visually distinguishable characteristic reads on identifies a most probable terminal area; initial location 302 to a destination location e.g., a terminal, hangar, gate, or runway reads on entry node for use by the aircraft along a trajectory path at the designated airport).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape and Schwindt to 
In the following limitation, Depape teaches wherein the most probable terminal area and entry node are identified based on a respective assigned weight of the aircraft surface trajectory path (Depape: Para. 0078, 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node; selects one of the solutions based on a set of predetermined criteria).
Depape doesn’t explicitly teach periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
Regarding Claim 2, Depape teaches the method of Claim 1, where the empirical aircraft path database is located on board the aircraft (Depape: Para. 0013; an improved Airport Graph Database (AGDB) reads on empirical aircraft path database; the present AGDB is a description of an airport flow graph, and is designed to take up minimal space in memory such that it can be readily embedded in different 
Regarding Claim 3, Depape teaches the method of Claim 1, where the empirical aircraft path database comprises automatic dependent surveillance-broadcast (ADS-B) data from a third-party source (Depape: Para. 0047, Fig. 1; the aircraft positioning management system utilizes an Automatic Dependence Surveillance Broadcast Data (ADS-B IN) reads on automatic dependent surveillance-broadcast (ADS-B) data; position data is used in an augmented algorithm to consolidate the aircraft position information with other sources to increase the accuracy and integrity of the aircraft position reads on  from a third-party source).
Regarding Claim 4, Depape teaches the method of Claim 1, where the mapped aircraft surface trajectory paths comprise a series of points with corresponding geographic locations (Depape: Para. 0054, 0055; geometrical description of possible trajectories of the aircraft on the ground, and has points i.e., geo-referenced points and curves i.e., mathematical lines defined by a set of points reads on the mapped aircraft trajectory paths comprise a series of points with corresponding geographic locations).
Regarding Claim 5, Depape teaches the method of Claim 1, where the map data for the designated airport is retrieved from an airport map database (Depape: Para. 0060, Fig. 3; present AGDB is to display a taxi route, which is display-independent, and thus various background maps can be used for simultaneous display, e.g., in conjunction with an Airport Mapping Database (AMDB) reads on the map data for the designated airport is retrieved from an airport map database).
 the method of Claim 5, where the airport map database is stored on board the aircraft (Depape: Para. 0013; present AGDB is a description of an airport flow graph, and is designed to take up minimal space in memory such that it can be readily embedded in different applications, such as avionics systems in an aircraft reads on airport map database is stored on board the aircraft).
Regarding Claim 7, Depape teaches the method of Claim 1, where the empirical aircraft path database is stored a remote server located off board the aircraft (Depape: Para. 0014; information is stored in either onsite or remote databases reads on empirical aircraft path database is stored a remote server located off board the aircraft).
Regarding Claim 8, Depape teaches the method of Claim 7, where the empirical aircraft path database is updated with the mapped aircraft surface  trajectory paths of the aircraft (Depape: Para. 0050; present AGDB is utilized for displaying the taxi path update based on the GNSS positional information, the augmentation of the GNSS position, and the correlation of the topology of the airport layout reads on empirical aircraft path database is updated with the mapped aircraft trajectory paths of the aircraft).
Regarding Claim 9, Depape teaches the method of Claim 7, where the empirical aircraft path database is updated with the assigned weights for the aircraft surface trajectory paths (Depape: Para. 0006, 0016, 0050, 0101; taxi path updates are provided based on GNSS positions related to the airport elements and the aircraft in real time reads on empirical aircraft path database is updated; Elements are defined as taxiways, runways, parking areas, stands, buildings, roads, obstacles, 
Regarding Claim 10, Depape teaches the method of Claim 1, where the graphical display of aircraft surface trajectory paths is continuously updated (Depape: Fig. 1 and 10; generate the optimized taxi path display reads on graphical display; exhaustive potential trajectories reads on aircraft trajectory paths; update representation reads on continuously updated).
Regarding Claim 12, Depape teaches the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for most recent data available (Depape: Para. 0101, 0118; the system searches for a path with the smallest time to travel through the taxi route; computes a penalty value reads on assigned weights).
Regarding Claim 13, Depape teaches the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for the shortest length aircraft surface trajectory path available (Depape: Para. 0078, 0101, 0118; the system searches for a path with the smallest taxi route length; computes a penalty value reads on assigned weights).
Regarding Claim 14, Depape teaches the method of Claim 1, where the weights assigned for the aircraft surface trajectory paths are greater for the quickest aircraft surface trajectory path available (Depape: Para. 0101, 0118; the system searches for a path with the smallest time and smallest taxi route length to travel through the taxi route reads on weights assigned for the aircraft trajectory paths are 
Regarding Claim 15, Depape teaches a system for automatically predicting a surface trajectory path of an aircraft (Depape: Para. 0017; taxing path optimization system automatically generates the taxi route for an aircraft based on positional information reads on automatically predicting a surface movement path of an aircraft), comprising: an empirical aircraft path database located off board the aircraft that provides historical aircraft trajectory data to the aircraft through a data communications link (Depape: Para. 0013, 0014, 0043; airport graph database can be based in on-ground applications reads on located off board the aircraft; information including airports, runways, taxiways, terminal gates and flight paths are collected from information stored on databases reads on empirical aircraft path database; routes are sent directly from the airport to the aircraft via datalink communication service reads on provides historical aircraft trajectory data to the aircraft through a data communications link).
Depape doesn’t explicitly teaches a surface trajectory predicting application loaded on an electronic device on board the aircraft that receives the historical aircraft trajectory data and maps multiple surface trajectory paths and assigns a probability weighting to each surface trajectory path based on categorized time periods for anticipated traffic congestion and current condition data for a designated airport. 
However Schwindt, in the same field of endeavor, teaches a surface trajectory predicting application loaded on an electronic device on board the aircraft that receives the historical aircraft trajectory data and maps multiple surface trajectory paths and assigns a probability weighting to each surface trajectory path based on categorized time periods for anticipated traffic congestion and current condition data for a designated airport. 
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the departure and destination (Depape: Para. 0089). The system determines a penalty value based on a combination of several predetermined criteria (Depape: Para. 0102) computes penalty values for each curve and selects a route having the lowest penalty value (Depape: Para. 0101). The computed penalty value to be equivalent to the assigned weight for a given segment or combination of segments which creates a route.
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based on current condition data for a designated airport. The system includes a large corpus of airplane landing, taxiing, and airport navigation information retained in a database that generates paths (Schwindt: Col. 7 Lines 16-27, 34-38). The database is supplemented by the current data of the airport (Schwindt: Col. 7 Lines 34-38) which is a database containing historical traffic congestion supplemented by current condition data. Therefore, the paths created are based on historical and current data. Complied delays, obstructions, emergency situations to calculated a specified time to avoid traffic jams 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on weighting each potential path for time to destination. Depape’s operation time consideration is similar to Schwindt’s decrease time to destination which means a predetermined criteria of Depape’s system would include Schwindt’s time to destination. Schwindt’s historical time data to prevent traffic jams supplemented by current data reads on the applicant’s “time periods for historic traffic congestion and current condition data.”  
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
In the following limitation, Depape and Schwindt don’t explicitly teach a graphical display unit that displays each of the surface trajectory paths along with a table that identifies the most probable terminal area and entry node for the aircraft. 
However Feyereisen, in the same field of endeavor, teaches a graphical display unit that displays each of the surface trajectory paths along with a table that identifies the most probable terminal area and entry node for the aircraft (Feyereisen: Col. 10 Lines 19-37, Col. 12 Lines 26-39, 55-60, Fig. 1, Fig. 3, Fig. 4; the display system displays a list showing terminals comprising a graphical representation of the possible taxi paths for the aircraft reads on graphical display unit that displays each of the surface trajectory paths along with a table; graphically indicate next possible taxi paths on the display device, for example, by rendering the taxi paths of the next possible taxi paths using a first visually distinguishable characteristic reads on identifies the most probable path for the aircraft).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape to incorporate Feyereisen in order to display the possible taxi paths on the display device (Feyereisen: Col. 10 Lines 19-37).
In the following limitation, Depape teaches wherein the most probable terminal area and entry node are identified based on the assigned weight of the surface trajectory path (Depape: Para. 0078, 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node; selects one of the solutions based on a set of predetermined criteria).
Depape doesn’t explicitly teach wherein the table and the assigned probability weightings of the surface trajectory paths are periodically updated to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches wherein the table and the assigned probability weightings of the surface trajectory paths are periodically updated to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
Regarding Claim 16, Depape and Schwindt don’t explicitly teach where the electronic device is a flight management system (FMS).
However Feyereisen, in the same field of endeavor, teaches where the electronic device is a flight management system (FMS) (Feyereisen: Col. 3 Lines 35-44, Fig. 1; flight management system reads on flight management system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape and Schwindt to incorporate Feyereisen in order to display the possible taxi paths on the display device (Feyereisen: Col. 10 Lines 19-37).
Regarding Claim 17, Depape teaches the system of Claim 15, where the electronic device is a portable electronic device (PED) (Depape: Para. 0049; COTS tablet reads on a portable electronic device (PED)).
Regarding Claim 18, Depape and Schwindt don’t explicitly teach where the PED is an electronic flight bag (EFB).
However Feyereisen, in the same field of endeavor, teaches where the PED is an electronic flight bag (EFB) (Feyereisen: Col. 3 Lines 57-63, Fig. 1; electronic flight bag reads on PED).

Regarding Claim 19, Depape teaches the system of Claim 15, where the probability weightings assigned for the surface trajectory paths are greater for the shortest length surface trajectory path available (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria; predetermined criteria include at least one of a shortest length).
Regarding Claim 20, Depape teaches the system of Claim 15, where the probability weightings assigned for the surface trajectory paths are greater for the quickest surface trajectory path available (Depape: Para. 0118; the system searches for a path with the smallest time and smallest taxi route length to travel through the taxi route reads on weights assigned for the aircraft trajectory paths are greater for the quickest aircraft trajectory path available).
Regarding Claim 21, Depape teaches a system or automatically predicting a surface trajectory path of an aircraft, comprising: a memory, the memory storing one or more software modules; and one or more processors configured to execute the one or more software modules (Depape: Para. 0039; processor and/or memory that executes one or more software or firmware programs), that when executed perform a method including: collecting historical aircraft trajectory data from an empirical aircraft path database (Depape: Para. 0014; positional information representing parking stands, deicing areas, landscape, buildings, airports, runways, ; mapping aircraft surface trajectory paths for a designated airport based on the historical aircraft trajectory data and map data for the designated airport (Depape: Para. 0020; the taxi route represents an on-ground trajectory of an airport during taxiing operations which includes a flow graph of the airport and the database representing a description of all potential taxi ground trajectories for the aircraft based on previous stored information in the database reads on historical aircraft trajectory data and map data for the designated airport).
Depape doesn’t explicitly teach assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
However Schwindt, in the same field of endeavor, incorporated into Depape teaches assigning a weight for each of the aircraft surface trajectory paths based on categorized time periods for anticipated traffic congestion and current condition data for the designated airport.
Depape includes creating a description of all potential trajectory in order to optimize the best route (Depape: Para. 0072, Fig. 10). When there are multiple route options, the route is selected based on a set of predetermined criteria such as shortest length, smallest number of airport elements (Depape: Para. 0078) between the departure and destination (Depape: Para. 0089). The system determines a penalty value based on a combination of several predetermined criteria (Depape: Para. 0102) 
Schwindt optimizes a path based on identifying closed or unavailable taxiways and current traffic condition of the airport generating a route that avoids a "traffic jam" (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). The prior art creates a path based on current condition data for a designated airport. The system includes a large corpus of airplane landing, taxiing, and airport navigation information retained in a database that generates paths (Schwindt: Col. 7 Lines 16-27, 34-38). The database is supplemented by the current data of the airport (Schwindt: Col. 7 Lines 34-38) which is a database containing historical traffic congestion supplemented by current condition data. Therefore, the paths created are based on historical and current data. Complied delays, obstructions, emergency situations to calculated a specified time to avoid traffic jams along the taxiways to minimize travel time and stops during the route from the taxiway to the terminal area (Schwindt: Col. 5 Lines 42-56, Col. 7 Lines 16-27). 
Depape’s taxiing route optimization system is used to reduce taxi operation time and cost (Depape: Para. 0097). Schwindt’s determines the specified time between leaving the terminal traveling to the take-off in order to minimize time and avoid a traffic jam would need categorized time periods for historical traffic congestion and current condition data in order avoid traffic jams. Schwindt includes determining a route based on decrease time to destination (Schwindt: Col. 7 Lines 46-56) which reads on weighting each potential path for time to destination. Depape’s operation time consideration is similar to Schwindt’s decrease time to destination which means a 
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Depape to incorporate Schwindt in order to generate a route that avoids a “traffic jam” (Schwindt: Col. 3 Lines 52-56, Col. 5 Lines 42-45). 
In the following limitation, Depape teaches wherein the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations (Depape: Para. 0078; selects one of the solutions based on a set of predetermined criteria); generating a graphical display of the aircraft trajectory paths for the designated airport (Depape: Para. 0040, Fig. 1; taxi path is displayed on a conformal display for guidance purposes, for example, in a Head-up Display reads on generating a graphical display; compute an aircraft taxi path using a display of taxi routes on top of various airport layouts reads on of the aircraft trajectory paths for the designated airport),
In the following limitation, Depape and Schwindt don’t explicitly teach generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport.
However Feyereisen, in the same field of endeavor, teaches generating a table that identifies a most probable terminal area and entry node for use by the aircraft along an aircraft surface trajectory path at the designated airport (Feyereisen: Col. 10 Lines 19-37, Col. 12 Lines 26-39, 55-60, Fig. 1, Fig. 3, Fig. 4; the display system .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Depape to incorporate Feyereisen in order to display the possible taxi paths on the display device (Feyereisen: Col. 10 Lines 19-37).
In the following limitation, Depape teaches-6-Application No.: 15/878,521 Attorney Docket No.: 00194-0360-00000wherein the most probable terminal area and entry node are identified based on a respective assigned weight of the aircraft surface trajectory path (Depape: Para. 0119; identifies a first or current node in the list of links, which may be a departure gate node e.g., taxi-out, or a threshold of a current runway e.g., taxi-in; chooses an extreme node e.g., a beginning or ending node).
Depape doesn’t explicitly teach periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data.
However Schwindt, in the same field of endeavor, teaches periodically updating the table and the assigned weights of the aircraft surface trajectory paths to reflect the most recent aircraft trajectory data (Schwindt: Col. 7 Lines 16-27, 34-38; constantly updated as new information is obtained).


Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-10 and 12-18 under 35 U.S.C. §103 have been fully considered, but are not persuasive.
Applicant argues that “the weight for each surface trajectory path represents the likelihood of the aircraft being assigned to that surface trajectory path for taxi operations” are not taught by the prior arts.
In response to the applicant’s arguments above, Depape creates a database and a flow graph of the current airport of all potential taxi ground trajectories for that airport (Depape: Para. 0020). From all the created potential taxi ground trajectories for that aircraft at that airport, one rouse is selected based on a set of predetermined criteria such as shortest length, smallest number of nodes (Depape: Para. 0078), and shortest taxiing time (Depape: Para. 0078, 0118). Weighting the potential routes is the same as selected a route due to a set of predetermined criteria. Depape’s predetermined criteria such as length, time, and number of nodes are used to weight all the potential routes in order to select one route. 
Applicant next argues that “generating a table that identifies a most probable terminal area and entry node for use by the aircraft along a trajectory path at the designated airport, wherein the most probable terminal area and entry node are identified based on a respective assigned weight of the aircraft surface trajectory path” by prior arts Depape and Feyereisen. 

In the alternative, Feyereisen displays a list of possible taxi paths for the aircraft (Feyereisen: Col. 10 Lines 19-37) from its initial location to a destination location (Feyereisen: Col. 12 Lines 55-60). The initial location is indicated as 302 on Figures 3-5 where the number corresponds to the airplane on the runway which is the current location of the aircraft (Feyereisen: Figures 3-5) in the step before Feyereisen’s system identifies the airport, displays the map of the airport, or identifies possible taxi paths (Feyereisen: Col. 6 Lines 65–67, Fig. 2). Since the initial location is identified before the airport or a possible taxi route is identified it is reasonable to assume that Feyereisen’s initial location 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Depape’s taxiing planning system in view of Feyereisen and Schwindt reads on applicant’s method for automatically predicting a surface movement path of an aircraft. The rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663          
/MACEEH ANWARI/Primary Examiner, Art Unit 3663